DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. The Applicant contends that Sotereanos has a cylindrical shape and therefore, does not disclose the implant body having a major cross sectional dimension along a second axis that is perpendicular to the first axis, a minor cross section dimension along a third axis that is perpendicular to the first and second axes, and the minor cross sectional dimension being less than the major cross sectional dimension. The examiner respectfully disagrees. The major cross sectional dimension of the implant body of Sotereanos is being interpreted as the dimension along a second, y-axis of a three-dimensional Cartesian coordinate system that is located at the wider, less-tapered, upper portions of element 30. The minor cross section dimension is being interpreted as the dimension along a third, z-axis of a three-dimensional Cartesian coordinate system that is located at the narrower, more tapered, lower end portions of element 30. Since the minor cross sectional dimension is measured at the tapered, lower end portion of element 30, it will be less than the major cross sectional dimension at the wider, upper portions of element 30 (Figs. 1-3a, 13a-13b; para. 0038). 
The Applicant also contends that Sotereanos does not disclose the mounting plate having a planar or substantially planar profile. The examiner respectfully disagrees. Sotereanos discloses a mounting plate (20) that may be flat in its configuration (para. 0040). Figs. 1, 2a, 3a-3b, and substantially planar profile, as it has substantially flat surfaces lying within planes.
Applicant’s remaining arguments have been considered, but are moot in view of the new grounds of rejection.
Specification
The amendment made to the specification filed on 11/2/2021 is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 has been amended to recite that “the implant body has a major cross sectional dimension along a second axis that is perpendicular to the first axis and a minor cross sectional dimension along a third axis that is perpendicular to the first and second axes.” The disclosure does not appear to have adequate support for stating that the second axis is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10-15, 19, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotereanos (US Pub. No. 2002/0133234).
	Sotereanos discloses the following regarding claim 1: a femoral head arthroplasty system comprising: a femoral prosthesis (Figs. 1-3a, 13a-13b) comprising: a mounting plate (20) having a first side (lower side of element 20) and an opposed second side (upper side of element 20), and an implant body (30) extending from the first side of the mounting plate (Figs. 1-3a, 13a-13b), wherein the implant body extends from the mounting plate along a first axis (6) by a distance no greater than 90 mm (para. 0046), wherein the implant body has a major cross sectional dimension along a second axis (interpreted to by the y-axis of a 3-dimensional Cartesian coordinate system) that is perpendicular to the first axis and a minor cross section dimension along a third axis (interpreted to by the z-axis of a 3-dimensional Cartesian coordinate system) that is perpendicular to the first and second axes, wherein the minor cross sectional dimension is less than the major cross sectional dimension (Figs. 1-3a, 13a-13b; para. 0038, where the minor cross sectional dimension is measured at the more narrow, tapered, lower end portion of element 30, and the major cross sectional dimension is measured at the wider, upper portions of element 30); and a femoral head replacement (16) having a generally spherical 
Sotereanos discloses the following regarding claim 2: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises the adapter (Figs. 1-3a, 13a-13b), wherein the adapter extends from the second side of the mounting plate (Figs. 1-3a, 13a-13b).
Sotereanos discloses the following regarding claim 6: the femoral head arthroplasty system of claim 1, wherein the implant body defines a generally hemicylindrical surface (Figs. 13a-13b).
Sotereanos discloses the following regarding claim 10: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises a porous or textured metal (22, 24) (paras. 0044-0045).
Sotereanos discloses the following regarding claim 11: the femoral head arthroplasty system of claim 10, wherein the porous or textured metal is at least one metal selected from the group consisting of cobalt chromium, titanium, and tantalum (paras. 0044-0045).
Sotereanos discloses the following regarding claim 12: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises a coating (22, 24) (paras. 0044-0045).
Sotereanos discloses the following regarding claim 13: the femoral head arthroplasty system of claim 12, wherein the coating is one selected from the group consisting of hydroxyapatite, titanium oxide, titanium nitride, zirconium oxide, and pyrolytic carbon (paras. 0044-0045).  

Sotereanos discloses the following regarding claim 15: the femoral head arthroplasty system of claim 1, wherein the diameter of at least a portion of the implant body ranges from about 10 mm to about 18 mm (para. 0046).
Sotereanos discloses the following regarding claim 19: the femoral head arthroplasty system of claim 1, wherein the implant body has a distal end (lower end of element 14, 30) wherein the distal end of the body defines a surface that extends generally parallel to the mounting plate (Figs. 1-3c, 13a-13b).
Sotereanos discloses the following regarding claim 26: the femoral head arthroplasty system of claim 1, wherein the mounting plate has a planar or substantially planar profile (Figs. 1, 2a, 3a-3b, 13a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotereanos in view of Walter et al. (US Pat. No. 8,470,049; hereinafter Walter).
Sotereanos discloses the limitations of the claimed invention, as described above. It further recites that the adapter is tapered (paras. 0049, 0074). However, it does not explicitly recite that the adapter has a Morse taper. Walter teaches that it is well known in the art that a hip .

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotereanos in view of Doubler et al. (US Pub. No. 2002/0120343; hereinafter Doubler).
Sotereanos discloses the limitations of the claimed invention, as described above. It further recites that the implant body has a distal end (lower end of element 30) (Figs. 1-3c, 13a-13b). However, it does not explicitly disclose the implant body having a continuous, uninterrupted circumferential surface extending from the mounting plate to the implant’s distal end. Doubler teaches that it is well known in the art that the implant body of a hip joint has a continuous, uninterrupted circumferential surface extending from the mounting plate (16) to the distal end (12) (Figs. 1-2, where the implant body is continuous from approximately element 14 to element 12; paras. 0034-0036), as would be needed to suit a patient’s particular anatomy and allow for a less invasive insertion of the prosthesis into the patient. The continuous, uninterrupted circumferential surface comprises two hemi-cylindrical surfaces (one at the upper portion, near element 14, and a second at the lower portion, near element 12) that are spaced along the second axis (Fig. 1) and two planar faces (side faces connecting the upper and lower areas) that are spaced along the third axis and extend between the two hemi-cylindrical surfaces (Fig. 1).  The continuous, uninterrupted circumferential surface is configured to engage a femur to inhibit rotation of the implant body relative to the femur (paras. 0033-0036). It would have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774